Citation Nr: 1541894	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a low back disability including paravertebral lumbosacral myositis.

2. Entitlement to ratings in excess of 30 percent from September 27, 2007, and 50 percent from July 3, 2013, for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. In a March 2008 rating decision, the RO granted service connection, effective September 27, 2007, for depression, and assigned a disability rating of 10 percent. The RO increased the rating for paravertebral lumbosacral myositis from 10 percent to 20 percent, effective September 27, 2007. The RO also denied service connection for peripheral neuropathy of the lower extremities.

In May 2013, the Board remanded the claim to the RO to develop additional evidence and reconsider the issues on appeal.  In July 2013, the RO granted ratings for depression of 30 percent from September 27, 2007, and 50 percent from July 3, 2013. The Veteran has continued his appeal of the rating for depression, so the present appeal is for ratings higher than 30 percent from September 27, 2007, and 50 percent from July 3, 2013.

In August 2013, the RO granted service connection for radiculopathy, claimed as peripheral neuropathy, in the left and right lower extremities. The Board assigned separate ratings of 10 percent for each extremity. That action resolved the appeal for service connection for peripheral neuropathy or radiculopathy in the lower extremities.

In February 2015, the Veteran submitted a claim for increased ratings for radiculopathy in the left and right lower extremities. The claim for increased ratings for radiculopathy in the lower extremities will be addressed by the RO; it is not presently before the Board.

The Board is satisfied that there has been substantial compliance with the directives in the May 2013 Board remand. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's low back disability, including paravertebral lumbosacral myositis, produces pain, limitation of motion, and diminished endurance, without limitation of forward flexion to 30 degrees, ankylosis, or incapacitating episodes with a duration of more than two weeks in any twelve month period.

2. Prior to July 2013, the Veteran's depression with chronic sleep impairment produced occupational and social impairment, with intermittent difficulties with work and social functioning, but did not produce reduced reliability and productivity, nor deficiencies in most areas.

3. From July 2013, the Veteran's depression has produced occupational and social impairment with reduced reliability and productivity, and difficulty adapting to stressful circumstances; but his depression has not produced problems rising to the level of deficiencies in work, family relations, judgment, or thinking, and has not made him consistently unable to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a low back disability, including paravertebral lumbosacral myositis, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2015).

2. Prior to July 3, 2013, the criteria for a rating in excess of 30 percent for depression were not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, DC 9434 (2015).

3. The criteria for a rating in excess of 50 percent for depression have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, DC 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Low Back Disability

The Veteran essentially contends that his low back disability produces symptoms and impairment that warrant a rating or ratings higher than the existing 20 percent rating.

The RO has described the Veteran's low back disability as paravertebral lumbosacral myositis. Physicians have found that the Veteran also has intervertebral disc syndrome. The rating schedule provides for evaluating spine disorders under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula), whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, DCs 5237, 5243.

Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula.

Normal thoracolumbar spine forward flexion is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2015).

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the Incapacitating Episodes Rating Formula, intervertebral disc syndrome is rated at 20 percent if there are incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months, at 40 percent if there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and at the maximum 60 percent if there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243. An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula, Note (1).

The Veteran filed a claim for compensation for low back disability soon after service, and the RO established service connection for paravertebral lumbosacral myositis effective from his separation from service. The RO assigned a disability rating of 10 percent. In September 2007, he filed a claim for an increased rating for his low back disability.

The Veteran has had VA and private treatment for his low back disability. He has had VA spine examinations before and during the appeal period. On VA spine examination in August 2004, he reported low back pain since the 1970s, with gradual worsening over time. He related mid lumbar area pain that radiated to the lower extremities. He said that the pain was intermittent, occurring about every two days and lasting ten to twelve hours. He indicated that the pain was severe. He reported that he did not use a brace and did not use any assistive device when walking. He stated that he could not walk for more than 45 minutes or two miles. He reported that he worked full time in a VA Medical Center (VAMC) delivering food to patients. He indicated that his back pain caused him difficulty with the bending and standing required in his job.

The examiner found motion of the Veteran's thoracolumbar spine to 70 degrees of forward flexion, with pain from 60 to 70 degrees, extension to 15 degrees, with pain from 10 to 15 degrees, lateral flexion to 30 degrees to each side, with pain from 20 to 30 degrees, and rotation to 30 degrees to each side, with no pain on motion. The examiner indicated that, on repetitive use, there was additional limitation due to pain and lack of endurance, but the examiner did not express the additional limitation in degrees. The Veteran's gait was normal. In twelve months preceding the examination, there had not been any incapacitating episodes.

On VA spine examination in February 2008, the Veteran reported progressive worsening of his low back disability. He stated that he had constant, daily low back pain that was 5/10 in severity. He related having fatigue, decreased motion, stiffness, and weakness. He reported that he took pain medications multiple times per day. He stated that he wore a lumbar brace and used a cane when walking. He related flare-ups of severe pain that occurred weekly and lasted one to two days. He stated that during flare-ups he could not tie his shoes. He stated that during the preceding twelve months he had not been placed on bed rest due to his back disorder.

The Veteran indicated that he continued full time in his VA food service job. He stated that his low back disability caused difficulty bending or twisting to give food to patients, and produced increased pain with prolonged sitting. The examiner indicated that the back disability had significant effects on the Veteran's work. The examiner found that the back disability prevented sports and recreation, and had moderate effects on chores.

The examiner found motion of the Veteran's thoracolumbar spine to 70 degrees of forward flexion, with pain from 60 to 70 degrees, and extension to 20 degrees, with pain from 0 to 20 degrees. After repetitive use, extension was limited to 10 degrees. Lateral flexion was limited to 30 degrees to each side, with pain from 20 to 30 degrees. Rotation was limited to 30 degrees to each side, with pain from 20 to 30 degrees. The examiner found thoracolumbar muscle spasm, tenderness, and pain with motion. 

On VA spine examination in June 2009, the Veteran reported increased pain and decreased movement in his low back, causing more difficulty with work and other daily activities. He related constant daily pain. He stated that he took pain medications multiple times daily, and used a brace and a cane. He reported having muscle spasms, weakness, and fatigue. He indicated that his capacity for walking was limited to no less than a quarter of a mile, but less than a full mile. He stated that he had weekly flare-ups of severe pain that lasted hours. He reported that during flare-ups he could not do anything. He indicated that he had recently had a spinal block. He reported that over the preceding twelve months he had experienced incapacitating episodes with a total duration of two weeks.

The Veteran reported ongoing full time employment in food services at a VAMC. He stated that his back disability caused decreased mobility, and difficulty reaching, lifting, and carrying. He indicated that his back disability had caused him to lose two weeks of work over the preceding twelve months. The examiner characterized the effects of the Veteran's back disability on his work as significant. The examiner found that the back disability prevented exercise and sports, had severe effects on shopping, traveling, and dressing, and had moderate effects on chores and bathing.

The examiner reported that the Veteran's gait was normal. There was tenderness and muscle spasm. The thoracolumbar spine was not in ankylosis. There was pain on motion. There was motion to 50 degrees of forward flexion, 15 degrees of lateral flexion to each side, 20 degrees of left rotation, and 30 degrees of right rotation.

On VA spine examination in July 2013, the Veteran reported that his low back disability had worsened since his last examination. He stated that he had constant 4/10 pain, with flare-ups to 8/10 pain. He reported using daily pain medication, and wearing a brace constantly.  The thoracolumbar spine had motion to 45 degrees of forward flexion, with pain at 45 degrees, 20 degrees of extension, with pain at 20 degrees, 15 degrees of lateral flexion to each side, with pain at 15 degrees, and 30 degrees of rotation to each side, with pain at 30 degrees. After three repetitions, the ranges of motion remained the same. 

On VA spine examination in May 2015, the Veteran reported ongoing severe low back pain. He stated that he had difficulty standing in the morning. Motion was limited to 50 degrees of forward flexion, 10 degrees of extension, 20 degrees of lateral flexion to each side, and 20 degrees of rotation to each side. There was pain on motion, which caused functional loss. After three repetitions, the ranges of motion remained the same. The examiner stated that the examination findings were consistent with the Veteran's report of functional loss with repetitive use over time.

The examinations all show that the Veteran's low back has limited motion, but that forward flexion of the thoracolumbar spine has not been limited to 30 degrees.  By definition, the thoracolumbar spine has not been in ankylosis therefore a higher rating on this basis is not warranted. Taking his pain on motion, weakened movement, fatigability, and diminished endurance into consideration, his low back disability still has not approached ankylosis or limitation of forward flexion to 30 degrees.  Further, the evidence does not show incapacitating episodes with a duration of more than two weeks in any twelve month period. His low back disability thus has not met or approached the criteria for a rating higher than the existing 20 percent rating.

Depression

The Veteran appealed the initial 10 percent rating that the RO assigned for depression.  At the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). As noted above, after revision by the RO in a 2013 rating decision, the ratings in effect for the Veteran's depression are 30 percent from September 27, 2007, and 50 percent from July 3, 2013. He essentially contends that his depression produces effects and impairment that warrant higher ratings.

The rating schedule provides for rating mental disorders, including depression, under a General Rating Formula for Mental Disorders. That formula provides the following rating criteria:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or: symptoms controlled by continuous medication ........................... 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication ............................ 0 percent

38 C.F.R. § 4.130.

The Veteran has had VA mental health treatment. Treatment notes reflect a diagnosis of depressive disorder from March 2007. Treatment notes from 2007 through 2015 show ongoing prescription of psychiatric medications. In May 2007, he was seen for treatment of depression. It was noted that he was being treated with antidepressant medication. The treating psychiatrist noted a history of opioid dependence, in full remission. He stated that he was impulsive, and that he was struggling to control his temperament. The psychiatrist observed that the Veteran had logical thoughts, good insight and judgment, and no delusions or thoughts of harming himself or others. In August 2007, it was noted that the Veteran was in mental health group therapy.

On a VA mental disorders examination in February 2008, the Veteran reported a long history of feelings of depression. He stated that he was in VA mental health treatment, which included antidepressant medication and individual psychotherapy. He related that presently he had a moderately depressed mood three to four times a week. He reported that four to five times a week he had nightmares and trouble sleeping. He related that when he had trouble sleeping, he felt poorly the next day. He reported intermittent moderate irritability. He denied any panic attacks or history of suicide attempts.

The Veteran reported that he worked full time in food services at a VAMC. He stated that over the preceding year he had lost less than a week from work due to feeling depressed. He indicated that he was divorced and had two children. He stated that he lived alone. He reported having good family relationships and few social relationships.

The examiner found that the Veteran was oriented and had unremarkable thought process and thought content. He had no inappropriate behavior. He had insight that he had a problem. He had good impulse control. His memory was normal. The examiner found no indication of delusions or hallucinations. The examiner found that the Veteran had a depressive disorder that likely resulted from his chronic low back pain. The examiner stated that the depression symptoms were controlled by continuous medication.

In July and August 2008, the Veteran attended a VA mental health day hospital to address recurrent major depression with associated sleep problems. He continued afterward in treatment that included medications and individual therapy. In September 2008, he reported that on medication he was less depressed and less anxious. In October 2008, he stated that he was complying with occupational demands. He complained of forgetfulness. In November 2008, he reported mood swings, irritability, and hyper insomnia. 

In December 2008, he related having mood swings, irritability, and sleep disturbance. The treating psychiatrist found that he was experiencing exacerbation of depressive manifestations. In January 2009, the Veteran reported a depressive relapse, with melancholia, loneliness, slowness, sleepiness, and anhedonia. In visits in March, April, and June 2009, he indicated that he had been coping with daily stressors and daily occupational demands. The treating psychiatrist observed that he was oriented, with normal thoughts, adequate judgment, and decreased concentration and attention.

On a VA mental disorders examination in June 2009, the Veteran reported having had mental health treatment in 1973, following an incident of fighting with police. He related subsequent history of cocaine and heroin use and periods of detoxification treatment. He reported abstention from drug use since 2001. He stated that presently he was employed full time, was divorced, and lived alone. He reported that in the preceding twelve months he had missed three weeks of work due to feeling depressed.

The examiner noted that the Veteran was in mental health treatment that included antidepressant and antipsychotic medications. The examiner observed that the Veteran was oriented, with normal speech, thought, affect, behavior, and memory. He had judgment, insight, and impulse control. There was no indication of panic attacks or homicidal or suicidal thoughts. The examiner found that the Veteran's recurrent depression was controlled by continuous medication. 

In VA mental health treatment in 2009 through early 2013, the Veteran continued on medications. He reported ongoing depression and sleep problems. He generally related contacts having with family, though the amount of contact or relative isolation fluctuated over time. He generally related coping with work, but during some periods reported difficulties doing so. At times he reported mood swings and heightened irritability or sadness. He consistently denied panic, aggressive behavior, hopelessness, or suicidal or homicidal thoughts. On a clinician's recommendation, he attended a mental health day hospital for about two weeks in February 2012. Over regular visits occurring monthly or several times a year, clinicians consistently found him to be oriented, with normal speech, thought, and judgment.

On a VA mental disorders examination in July 2013, the Veteran reported ongoing full time employment in VA food services. He indicated that he was divorced, had grown children and grandchildren, and lived alone. He indicated that that the divorce and separation from his children affected him greatly. He related that he had interaction with his sister. He reported a variable mood and an interrupted sleep pattern, aggravated by pain. He indicated that he was complying with occupational demands. He stated that he took care of chores and errands. He reported that he took his psychiatric medications. He denied panic symptoms or suicidal or homicidal ideas. 

The examiner stated that the Veteran's substance dependence was in long remission, and that his current symptoms were due to his major depressive disorder. The examiner observed that the Veteran was oriented and in good contact with reality. The examiner found that the Veteran had a depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and inability to establish and maintain effective relationships. The examiner stated that the Veteran's social support was poor. The examiner stated that his depressive disorder produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

In VA mental health treatment in 2014 and 2015, the Veteran related depression, anxiety, mood swings, and irritability. He reported having problems with a work supervisor. He indicated that he had crying spells, sleep problems, and variable motivation. He denied hopelessness or panic. He indicated that he took care of chores and errands. VA clinicians consistently found him to be oriented, with normal speech, thought, and judgment.

On a VA mental disorders examination in May 2015, it was noted that the Veteran continued in VA mental health treatment, with medications to treat depression and insomnia. He reported a variable sleep pattern, impacted by pain, with sleep limited to five hours per night. He stated that he felt overwhelmed by his work supervisor. He described variable motivation. He related isolation, episodes of sadness, and crying spells. He reported irritability that varied between mild and moderate. He did not report any symptoms of mania, panic, or phobia. He denied prolonged depressive manifestations, feelings of helplessness or hopelessness, or harm ideations.

It was noted that the Veteran was 64 years old. He reported ongoing full time employment in VA food services. He stated that he was complying with his job responsibilities. He indicated that he was considering retirement. He reported that presently he lived with his grown son. He described family relations as good. He stated that he liked to walk and watch television. 

The examiner observed that the Veteran had clear speech and was in contact with reality. She noted that the Veteran had a mildly depressed mood, with no evidence of delusions or hallucinations. She found that the Veteran had a depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting. She stated that the Veteran's depression produced occupational and social impairment with reduced reliability and productivity.

Treatment and examination records provide a picture of the extent and effects of the Veteran's depression. From 2007 through early 2013, his depression, sleep problems, and other associated symptoms caused intermittent difficulties at work, but he repeatedly related that he was complying with occupational demands. He lived alone during most periods, but had ongoing contact with his family. Clinicians who treated and examined him found his judgment and thought processes to be normal and intact. The disability picture formed by the assembled evidence did not meet or approach the criteria for a rating higher than 30 percent.

From the July 2013 VA examination forward, examination and treatment records have shown somewhat worse occupational and social impairment, with disturbances in motivation and mood, stress involving a work supervisor, and periods of decreased social interaction. Treatment records reflect his reports of fairly little social activity and of problems in his family at times. During most periods, however, he has reported being in contact and in acceptable or favorable relationships with his family members. 

The record thus shows that, at most times, his work and social problems do not rise to the level of deficiencies. From July 2013 forward, he has described more notable disturbances of motivation and mood, with manifestations such as crying spells. There has been no indication, however, of deficiencies in judgment or thinking. He has continued to deny panic or impulse control. Clinicians have not found impairment of independent and effective functioning. The overall disability picture thus has not met or approached the criteria for a rating higher than 50 percent.

With respect to both claims, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, limitation of motion, fatigue, stiffness, weakness, and fatigue (back) and impulsiveness, depressed mood, trouble sleeping, mood swings, irritability, and decreased concentration, among others (depression), are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, stiffness, aching, and limitation of motion.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his low back and psychiatric disabilities are more severe than is reflected by the assigned ratings.  In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The Board must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not suggested, and the record does not suggest, that his low back or psychiatric disability makes him unemployable. The record in this case thus does not indirectly raise the issue of unemployability.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in January 2008 and November 2008. In those letters, VA advised him what information was needed to substantiate claims for service connection and increased disability ratings. VA also informed him how VA assigns effective dates.

In the May 2013 remand, the Board instructed the RO to translate specified documents from Spanish to English, obtain additional VA medical records, provide the Veteran new VA medical examinations addressing his depression, low back disability, and claimed lower extremity disabilities, and readjudicate the issues on appeal. Subsequently, translations of the specified documents were added to the claims file, additional medical records were obtained, new VA mental health, back, and neurological examinations were performed, and the RO readjudicated the issues. The Board is satisfied that there has been substantial compliance with the remand directives. Additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA examinations. The treatment records and examination reports provide relevant information that is sufficient to address the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.


ORDER

A rating in excess of 20 percent for low back disability including paravertebral lumbosacral myositis is denied.

A higher in excess of 30 percent from September 27, 2007, and 50 percent from July 3, 2013, for depression is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


